Title: From Thomas Jefferson to Albert Gallatin, 21 August 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Aug. 21. 1801.
Your favors of the 15th. & 17th. are recieved. you will find an approbation signed at the foot of mr Millar’s letter. all the papers inclosed to me, are re-inclosed except the list of warrants.—I do not with very great certainty recollect the particulars as to Genl. Herd. but I think we at first intended him the place afterwards given to Lynn: that it was after that suggested he would accept the Marshal’s office, & some of us at least thought it fortunate. but I do not remember that it was decided finally. as far as I see of the matter I should approve of his appointment; but I rather think it was concluded there should be no more removals till we should meet again. this is still my opinion; for however this gradual proceeding may in some respects be disagreeable, yet I have no doubt it offers greater advantage than evil. on this ground, as well as that specially noted in a former letter, nothing should be immediately done in S. Carolina. the Dunwooddy Secretary stands on a mass of family interest not to be thought little of. we should make a great many enemies for one friend. I sincerely wish judge Burke could be fully impressed with the fatal consequences of a division on the election of a Senator for S.C.—I like much the idea of giving Clay the consulship of Lisbon. I deem it the most important consulship in our gift. I will write to mr Madison on the subject & ask his opinion.—the letter of Fish is certainly not to be answered. the answer to N. Haven was called for by great motives: but it must not lead us into the lists with every individual. we have nothing to fear from Fish’s publication. I presume somebody will answer him for us, by reminding him of his carrying his official influence into elections &c. accept assurances of my affectionate esteem & high consideration.
Th: Jefferson
